Citation Nr: 0703599	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as secondary to ionizing radiation exposure, 
including on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied reopening the claim of 
entitlement to service connection for prostate cancer due to 
ionizing radiation exposure.

VA denied the veteran's claim in July 1992.  In December 
2000, he applied to reopen it, because in the interim an 
amendment to pertinent law added prostate cancer to VA's list 
of recognized radiogenic diseases.  Although the April 2002 
rating decision denied reopening of the claim, VA 
readjudicated the claim de novo in July 2004, notifying the 
veteran of the de novo treatment of his claim in a July 2004 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006) (SSOC held 
to be an adjudication).  The Board affirms that the addition 
of prostate cancer to the statutory list of radiogenic 
diseases is a correct predicate for readjudication of the 
veteran's claim de novo.  Routen v. West, 142 F.3d 1434, 
1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).


FINDINGS OF FACT

1.  The veteran was diagnosed with prostate cancer in May 
1979.

2.  The veteran did not have prostate cancer during service 
or during the year after service.

3.  The veteran was not exposed to ionizing radiation in 
service.




CONCLUSION OF LAW

Prostate cancer was not directly incurred in or aggravated by 
service, nor was it incurred in service as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 
3.307, 3.309(a), 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for service connection for prostate 
cancer in December 2000.  A subsequent VA letter of October 
2001 substantially afforded the veteran all aspects of notice 
mandated by law and regulation, except notice of the 
potential rating and effective date elements of his claim.  
See Dingess v. Nicholson, 19Vet. App. 473 (2006).  In light 
of the result in this case, the question whether that 
deficiency inhibited the veteran's participation in 
prosecuting his claim is moot.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  VA has discharged its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all evidence of which it had notice and 
authorization to obtain.  38 C.F.R. § 3.159(c)(1), (2), (3) 
(2006).  There has been no failure to obtain evidence of 
which VA must notify the veteran.  38 C.F.R. § 3.159(e) 
(2006).

VA has not examined the veteran.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  The diagnosis 
of prostate cancer is not in dispute.  § 3.159(c)(4)(i)(A).  
The evidence of record does not establish an event, injury, 
or disease in service or during an applicable presumptive 
period, § 3.159(c)(4)(i)(B), and there is no competent 
evidence indicating that the claimed disability may be 
associated with the established event.  § 3.159(c)(4)(i)(C).  
Where the veteran's assertion of the occurrence of a certain 
event is of the essence in the claim, and the Board 
determines the event did not happen, the question whether 
evidence indicates there may be an association between the 
current diagnosis and an established event is moot.  If, 
hypothetically, evidence established the alleged event 
(exposure to ionizing radiation), the veteran's opinion alone 
cannot be competent evidence even to meet the low threshold 
set for evidence that indicates this claimed disability may 
be associated with the established exposure to ionizing 
radiation, because the veteran lacks the specific expertise 
to proffer his opinion as evidence that there may be such an 
association.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

The facts and circumstances of this case are materially 
distinguishable from those in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In McLendon, the Board found as a fact that 
the veteran had the claimed diagnosis and the Board found as 
a fact that the evidence established the event in service, an 
injury.  The Court acknowledged that establishment of the 
event in service is a classic finding of fact, and held that 
once there is competent evidence of a current diagnosis, and 
there is evidence that establishes the claimed event in 
service, the threshold for evidence indicating there may be 
an association between current diagnosis and event in service 
is low and it is satisfied by competent lay testimony of 
continuous pain.  In this case, the event in service is not 
established, and the evidence that a current diagnosis may be 
associated with an established event in not competent.

I sum, VA has discharged its duty to notify and to assist the 
veteran in this claim.




II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Generally, to prove service connection, a 
claimant must submit (1) medical evidence 
of a current disability, (2) medical 
evidence, or in certain circumstances lay 
testimony, of in-service incurrence or 
aggravation of an injury or disease, and 
(3) medical evidence of a nexus between 
the current disability and the in-service 
disease or injury.

Pond v. West, 12 Vet. App. 341, 346 (1999).

The current disability is not in dispute.  Private medical 
evidence of record confirms the veteran underwent radical 
prostatectomy in June 1979 for stage B adenocarcinoma of the 
prostate.  He reported in June 1979 that prostate cancer was 
discovered on routine physical examination on May 10, 1979.  
The date of initial diagnosis is not confirmed by medical 
evidence of record.  The veteran has never asserted he had 
prostate cancer in service, during the year following his 
separation from service, or at any time earlier than five 
years after his separation from service.

A.  Service Connection Based on Ionizing Radiation Exposure

The veteran served in the Navy during World War II.  He 
reported, and service records confirm, that he served aboard 
the USS Rolette (AKA-99), which saw duty transporting 
occupation forces and supplies to Japan after Japan's 
surrender.  Specifically, he averred in an August 1990 
radiation exposure questionnaire that about one month after 
the atomic bombs were dropped on Hiroshima and Nagasaki, 
Japan, the Rolette docked at Hiroshima or Nagasaki, and he 
and others were allowed ashore.  He reported he could not 
remember whether he was in Hiroshima or Nagasaki, and he 
could not remember the names of any of his shipmates who also 
went ashore.

Subsequent to the December 2000 statement with which the 
veteran reopened the instant claim, he has consistently 
asserted exposure to ionizing radiation at Nagasaki.  In 
August 2002, he reported that his ship anchored offshore of 
Nagasaki on its way back from Tiensin (Tianjin), China, and 
[he and his shipmates] took small boats to the outskirts of 
the city.  The evidence of record pertains equally to whether 
he was at Hiroshima as it does to whether he was at Nagasaki.

The veteran's claim of entitlement to service connection for 
prostate cancer based on exposure to ionizing radiation must 
fail.  After applying all of the rules governing the 
determinations whether his prostate cancer was due to 
exposure to ionizing radiation to all of the evidence bearing 
on whether he was exposed to ionizing radiation, the 
preponderance of the evidence shows that the veteran was not 
exposed to ionizing radiation.  To the extent his claim is 
based on exposure to ionizing radiation in service, for the 
reasons below, it cannot succeed.

Prostate cancer is not among the disease presumed service 
connected if occurring in a veteran who engaged in a 
"radiation-exposed veteran," as defined.  See 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2006).  The veteran's prostate 
cancer cannot be presumed incurred in service.

Prostate cancer is a radiogenic disease, as defined by VA.  
38 C.F.R. § 3.311(b)(2)(xxiii) (2006).  In claims based on 
exposure to ionizing radiation, regulation provides:

Determinations of exposure and dose-(1) 
Dose assessment.  In all claims in which 
it is established that a radiogenic 
disease first became manifest after 
service and was not manifest to a 
compensable degree within any applicable 
presumptive period as specified in 
§ 3.307 or § 3.309, and it is contended 
the disease is a result of exposure to 
ionizing radiation in service, an 
assessment will be made as to the size 
and nature of the radiation dose or 
doses.  When dose estimates provided 
pursuant to paragraph (a)(2) of this 
section are reported as a range of doses 
to which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1) (2006).

The regulation prescribes the method of determining radiation 
dosage in all claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, and in all other claims involving radiation exposure.  
§ 3.311(a)(2)(ii), (iii).

Regarding determining whether the veteran was exposed to 
ionizing radiation, regulation provides:

Exposure.  In cases described in 
paragraph (a)(2). . . (ii) of this 
section [Hiroshima and Nagasaki 
occupation claims]:
        (i) If military records do not 
establish presence at or absence from a 
site at which exposure to radiation is 
claimed to have occurred, the veteran's 
presence at the site will be conceded.
        (ii) Neither the veteran nor the 
veteran's survivors may be required to 
produce evidence substantiating exposure 
if the information in the veteran's 
service records or other records 
maintained by the Department of Defense 
is consistent with the claim that the 
veteran was present where and when the 
claimed exposure occurred.

38 C.F.R. § 3.311(a)(4) (2006).

The regulation further prescribes actions to be taken when it 
is determined that the veteran was exposed as a result of 
participation in the occupation of Hiroshima or Nagasaki or 
other activities as claimed, § 3.311(b)(1), and when VA shall 
not determine that a disease has resulted from exposure to 
ionizing radiation under the circumstances claimed.  Id.  
Prostate cancer must first manifest five years or more after 
exposure to be found the result of exposure in service.  
§ 3.311(b)(5)(iv).

The veteran asserts his exposure was in the setting of his 
service aboard USS Rolette.  He does not aver exposure other 
than when the ship anchored at Nagasaki.  He does not, for 
example, report a temporary assignment to Nagasaki from the 
ship while it was elsewhere.  He does not aver that he 
visited Nagasaki while on leave or liberty from a remote duty 
station.  Thus, where went the Rolette, so went the veteran.

The National Archives and Records Administration (NARA) 
provided VA an excerpt from a creditable and renowned naval 
history relating the history of USS Rolette.  The history did 
not include Nagasaki or Hiroshima among the ship's duty 
stations or ports of call.  Dictionary of American Naval 
fighting Ships Vol. VI 151-52 (Naval History Division, Dept. 
of the Navy, Washington 1976).  NARA also provided copies of 
the ship's log entries for the period September 1, 1945, 
through October 31, 1945.  VA provided this information to 
Defense Threat Reduction Agency (DTRA), the Department of 
Defense agency charged with assessing the dose of radiation 
sustained by veterans.  § 3.311(a)(2).

Taking judicial notice of a fact not subject to reasonable 
dispute, see McCreary v. Nicholson, 19 Vet. App. 324, 327 
(2005) (providing for judicial notice), the United States 
dropped an atomic bomb on Hiroshima on August 6, 1945, and on 
Nagasaki on August 9, 1945.  Kenneth E. Hunter, The War 
Against Japan (2nd Ed., Center of Military History, United 
States Army, Washington, DC 2006).

The veteran reported his radiation exposure was about one 
month after the bombs were dropped.  The ship's log reports 
the motions of the ship in exquisite detail by the day, hour, 
and minute: every compass heading, screw revolution, and all 
ports visited.  The ship's presence at Nagasaki or Hiroshima 
is not recorded.  It is not plausible that USS Rolette was in 
Nagasaki or Hiroshima within the month following August 9, 
1945, without recordation in the log.

The DTRA reported that the veteran's service records show he 
served aboard USS Rolette from April 29, 1945, to February 
20, 1946.  During this period USS Rolette made two separate 
visits to Japan.  The first was to Yokohama from September 8 
to 10, 1946. The second visit was to Hokkaido, Ho, Aomori 
Harbor, and Tokyo Bay, from October 4 to 12, 1945.  After 
departing Japan on October 12, USS Rolette returned to the 
Philippines, Okinawa, and China, but did not return to Japan.  
The veteran returned to the United States aboard USS Rolette, 
arriving on December 19, 1945.  DTRA reported that the 
nearest of the ports of call to either Nagasaki or Hiroshima 
was 400 miles.  DTRA concluded that at that distance, the 
veteran had no potential for exposure to ionizing radiation 
from the strategic bombings of Nagasaki or Hiroshima.  
Finally, DTRA reported it was unable to confirm the veteran's 
presence with the American occupation forces or in the 
vicinity of Nagasaki or Hiroshima, Japan.

Applying the pertinent regulations to the facts in evidence, 
the logs of USS Rolette are more credible evidence of the 
locations of the ship than is the veteran's testimony.  Naval 
records establish the whereabouts of the ship at all times 
pertinent to the veteran's claim.  The ship's absence from 
Nagasaki and Hiroshima must be inferred from the 
uninterrupted record of the places and times of its presence 
in Japan.  Whereas the veteran went where the ship went, when 
the ship went, official records establishing the continuous 
presence of USS Rolette at places other than Nagasaki and 
Hiroshima suffice to establish the veteran's absence from 
Nagasaki and Hiroshima at all times.  His presence at either 
site is not conceded.  § 3.311(a)(4)(i).

Whereas the veteran claims exposure under the circumstances 
reported and no others, the veteran's service records and 
other official records of the Department of Defense are 
inconsistent with the veteran's claim that he was in Nagasaki 
or Hiroshima when he claimed the exposure occurred.  In this 
regard, he has also reported that the ship put in at Nagasaki 
on its way back from China.  Although this would be after the 
period reported in the ship's log of record, which ends 
October 31, 1945, with the ship underway between two ports on 
Okinawa in preparation to steam for China, the DTRA report 
that the ship never returned to Japan after October 12, 1945, 
is credible, dispositive evidence that it did not go from 
China to Nagasaki or Hiroshima.  Thus, the burden is on the 
veteran to establish his presence where and when he claims 
exposure to ionizing radiation.  § 3.311(a)(4)(ii).

The veteran was not a member of the American occupation 
forces Nagasaki or Hiroshima.  Those forces are defined as 
service members assigned to official duty within 10 miles of 
the city limits of either Nagasaki or Hiroshima in 
performance of the types of duties described in the 
regulation.  38 C.F.R. § 3.309(d)(3)(vi).  Whereas the 
preponderance of the evidence is that the veteran was never 
in Nagasaki or Hiroshima, he cannot have been among the 
American occupation forces of either location.  

VA shall not determine that the veteran's prostate cancer 
resulted from exposure to ionizing radiation under the 
circumstances alleged unless it is determined, in pertinent 
part, that (i) the veteran was exposed to ionizing radiation 
as a result of participation in the occupation of Hiroshima 
or Nagasaki, Japan, from September 1945 to July 1946, or 
other activities as claimed; (ii) The veteran subsequently 
developed a radiogenic disease; and (iii) such disease first 
became manifest within the period specified [in this 
regulation].  § 3.311(b)(1).  Whereas it is determined the 
veteran was not exposed to ionizing radiation, VA must 
determine that the veteran's prostate cancer did not result 
from exposure to ionizing radiation under the circumstances 
alleged.

B.  Direct Service Connection

The veteran may establish entitlement to service connection 
by a direct showing that he incurred prostate cancer in 
service or that it was present to a compensable degree during 
the year following separation from service, or all of the 
evidence, including that pertinent to service, shows the 
prostate cancer was incurred in service.  38 C.F.R. 
§ 3.303(b), (d) (2006); see Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).

The veteran's service medical records show his genitor-
urinary system was normal upon examination for entrance into 
service.  His prostate gland is presumed to have been sound 
on entrance.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  There is no evidence of complaint, 
treatment, or diagnosis of prostate cancer or any other 
prostate disorder in the service medical records.  His 
genitor-urinary system was found to be normal upon 
examination for separation from service.  There is a hiatus 
in the medical records from the March 1946 separation 
examination until the date of the oldest post-service medical 
record in the claims file, June 1979.  The veteran does not 
assert onset of prostate cancer in service or during any 
presumptive period.  There is no competent evidence of record 
relating the veteran's prostate cancer to any in-service 
disease or injury.

The uncontroverted evidence of record is that the veteran did 
not incur or suffer aggravation of prostate cancer in 
service.  The claim must be denied.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


